Citation Nr: 1811895	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating in excess of 30 percent for sinusitis from September 1, 2008 to December 9, 2008 to include on an extraschedular basis.

2.  Entitlement to a temporary total disability rating from September 1, 2008 to December 9, 2008 for a period of convalescence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues of issues of entitlement to increased disability rating for sinusitis and a temporary total disability rating were previously before the Board, and, in July 2011, the RO remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.  

The issue of entitlement to a temporary total disability rating from September 1, 2008 to December 9, 2008 for a period of convalescence was originally characterized as entitlement to a total temporary rating (TTR) following surgical treatment of service-connected sinusitis, but the relief that the Veteran was requesting was that her current total disability rating from December 10, 2008 to January 31, 2009 be amended to begin in July 2008.  During the pendency of the appeal, the Veteran was subsequently assigned a separate total disability rating from July 29, 2008 to August 31, 2008.  Therefore, the only remaining period that the Veteran is still seeking a temporary total disability rating for is from September 1, 2008 to December 9, 2009.  The Board has recharacterized the issue accordingly.

The Board notes that, in July 2011, the Board also took special jurisdiction over the issue of entitlement to a disability rating in excess of 30 percent for sinusitis prior to December 10, 2008 and from February 1, 2009 pursuant to Manlincon v. West.  12 Vet. App. 238 (1999).  In August 2011, a statement of the case (SOC) was issued in response to the previous Board decision.  The Veteran filed a timely substantive appeal in September 2011, but the Veteran indicated that she was only perfecting the denial of a total disability from July 29, 2008 and prior to February 1, 2009.   Therefore, the Board does not consider any other period on appeal perfected for this issue.  As previously noted, the Veteran has been assigned a total disability rating from July 29, 2008 to August 31, 2008.  Therefore, the only remaining period that the Veteran is still seeking a temporary total disability rating for is from September 1, 2008 to December 9, 2009.  The Board has recharacterized the issue accordingly.


FINDINGS OF FACT

1.  From September 1, 2008 to December 9, 2008, the Veteran's sinusitis manifested in near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries 

2.  From September 1, 2008 to December 9, 2008, the Veteran's sinusitis did not manifest in a period of convalescence; severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or necessity for house confinement or confinement to a wheel chair or crutches; or immobilization by case without surgery of one major joint or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for sinusitis have been met from September 1, 2008 to December 9, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).

2.  The criteria for a temporary total disability rating from September 1, 2008 to December 9, 2008 for a period of convalescence have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was provided a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to request that the Veteran identify additional treatment records to be associated with the claims file, associate any additional treatment records with the claims file, provide the Veteran with additional medical opinions, and issue a supplemental statement of the case.  In July 2011, the RO sent a letter requesting that the Veteran identify any pertinent additional treatment records.  In August 2011, the Veteran responded in a written statement indicating that VA already had all pertinent records from July 2008 to January 2009.  The Veteran was provided an additional VA medical opinion in April 2013.  Finally, the Board issued a statement of the case in June 2014 responsive to the Board's remand instructions.  As such, additional development in substantial compliance with the Board's remand instructions has been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Disability Rating

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for sinusitis from September 1, 2008 to December 9, 2008.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 50 percent.
The Veteran first filed for service connection in November 2005, and, in September 2006, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  The Veteran filed an increased disability rating in January 2009, and, in January 2009, the RO granted a temporary total disability rating for a period of convalescence from December 10, 2008 to January 31, 2009 and a disability rating of 30 percent thereafter.  The Veteran appealed.  As discussed above, the Veteran has only perfected the issue of an increased rating claim from July 29, 2008 to December 9, 2008.  During the pendency of the appeal, the Veteran was assigned a separate temporary total disability rating for a period of convalescence from July 29, 2008 to August 31, 2008.  As such, the period on appeal is from September 1, 2008 to December 9, 2008.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's sinusitis is evaluated pursuant to the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  Under the General Rating Formula for Sinusitis, a disability rating of 30 percent is assigned when the disability manifests in three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and a disability rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or when the disability manifests in near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note.  A crust is a layer of solid matter formed by the drying of a bodily secretion.  Dorlan's Illustrated Medical Dictionary  437 (32nd ed. 2012).

The Veteran underwent surgery for her sinusitis on July 28, 2008, and her period of convalescence ended on August 31, 2008.  As discussed previously, she was granted a total disability rating during this period of time.  The Veteran underwent another surgery to treat her sinusitis on December 10, 2008 and she was assigned a total disability rating from this period until January 31, 2009.  The Veteran is attempting to maximize her disability rating for her sinusitis from September 1, 2008 to December 9, 2008.

Treatment records from September 1, 2008 to December 9, 2008 indicate that the Veteran manifested chronic sinusitis with debris on the right side.  The Veteran also manifested a number of infections and pain that were treated with antibiotics and pain killers.  During this period, the Veteran underwent endoscopic procedures.

A statement received on September 2008 indicates that she had solid sinus pockets on the right side of her face.

The Veteran underwent a VA examination in October 2008.  The examiner indicated that there was no history of incapacitating episodes, but that there was a history of six to seven non-incapacitating episodes lasting seven to 14 days at a time manifesting in headaches and sinus pain.  The Veteran indicated that she currently manifested headaches one to six times per week as well as sinus pain and sinus tenderness, but the Veteran did not describe difficulty breathing or speech impairment.  The examiner observed tenderness of the frontal sinuses, but that there was no soft palate abnormality, nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy, rhinoscleroma, tissue loss, scarring or deformity of the nose, or evidence of Wegner's granulomatosis or granulomatous infection.  The examiner indicated that his sinusitis had moderate impacts on the following daily activities: exercise, sports, or recreation.
The Veteran submitted a statement that was received in March 2009.  She reported seeking treatment for her sinusitis from September 2008 to December 2008 due to pain caused by infections of her sinuses.  The Veteran reported that due to these symptoms she was unable to perform everyday activities like driving, cooking, grocery shopping, and exercising.  The Veteran explicitly stated that a period of exercise could result in a lack of coordination with a chance of excessive bleeding after each appointment.  The Veteran claims that her life was put on hold during this period of time. 

The Veteran was provided a VA medical opinion by a VA examiner in April 2013.  The examiner indicated that the Veteran underwent endoscopic surgeries in July 2008 and December 2008 and was treated for pain and infections.  The examiner indicated that by August 27, 2008, the Veteran had demonstrated specific improvement, and that there was no need for further surgical procedures or convalescence.  The examiner indicated that the Veteran did not require a period of convalescence beyond one month, and that any endoscopic procedures that she underwent from September 2008 to December 2008 were ongoing therapy for chronic sinusitis.

In an August 2014 substantive appeal, the Veteran indicated that, during the pertinent period, she was in a great deal of pain due to her sinusitis, and she was not able to drive or work.

The Veteran testified at a personal hearing before the Board in November 2016.  The Veteran reported she underwent surgery for her sinusitis in July 2008 and December 2008, and that she continued to manifest chronic sinusitis requiring her to undergo painful procedures in order to treat the condition.  The Veteran reported that during this period of time the pain was so distracting that she could not drive, cook, work, or make legal decisions, and that she was more or less incapacitated; needing assistance to even get out of bed at least one day per week.  The Veteran's representative explicitly raised the issue of entitlement to an extraschedular rating.  See Transcript.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 50 percent from September 1, 2008 to December 9, 2008.  Treatment records indicate that during this period of time she manifested constant sinusitis requiring multiple endoscopies.  Treatment records also indicate that the Veteran experienced sinus pain, tenderness, headaches, as well as crusting (sinus debris caused by the secretions of her sinusitis) .  Additionally, the Veteran has provided compelling and credible testimony regarding the severity of these symptoms.  As such, the Board finds that the Veteran's disability picture more closely approximates the criteria for a disability rating of 50 percent, because her sinusitis more closely approximates near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus as well as crusting after repeated surgeries.  

The Board notes that an April 2013 VA medical opinion indicates that the Veteran's endoscopies were normal procedures for treating chronic sinusitis and were not severe enough to warrant a period of convalescence.  A nasal endoscopy is used to observe sinus problems by inserting a tube with a camera into the sinuses.  See Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/article/007627
.htm (last visited February 8, 2018).  Surgery can describe a variety of operations including inserting tubes with cameras inside the body.  See Medline Plus Medical Encyclopedia, https://medlineplus.gov/surgery.html (last visited February 8, 2018).  Thus even to the extent that the endoscopies were outpatient surgeries, they were still surgeries.  As discussed below these surgeries do not provide an adequate basis for a temporary total disability rating, but they do provide an adequate basis for assigning a higher disability rating under the schedular criteria for sinusitis.

Here, the probative evidence of record demonstrates that the Veteran is entitled to a disability rating of 50 percent for sinusitis.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 50 percent for sinusitis is granted.

The Board notes that the evidence considered discusses the significance of the Veteran's prescription medication, and that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Nevertheless, the rating criteria explicitly discuss the use of medication.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  Moreover, the Veteran has been assigned the maximum schedular rating for sinusitis during the period on appeal.

Temporary Total Disability Rating

The Veteran contends that she is entitled to a temporary total disability rating for a period of convalescence from September 1, 2008 to December 9, 2008.  The weight of the evidence indicates that the Veteran is not entitled to a total disability rating during this period of time.

The pertinent procedural and factual history for the Veteran's claim for a temporary total disability rating is identical to the Veteran's claim for an increased disability rating for sinusitis.  Please see the previous section for a further discussion.

Temporary total disability ratings for convalescence are assigned for the following: surgeries necessitating at least one month of convalescence; surgeries with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or necessity for house confinement or confinement to a wheel chair or crutches; or immobilization by case without surgery of one major joint or more.  A total rating will normally only be assigned for a period no longer than three months, but extensions may be granted up to three months beyond the initial period, and an additional six month extension may be made with the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.  

The Veteran underwent surgery on July 29, 2008 to treat her sinusitis.  The Veteran was assigned a temporary total disability rating from July 29, 2008 to August 31, 2008.  The Veteran's treatment records indicate that she sought treatment for sinusitis from September 1, 2008 to December 9, 2008 and had to undergo a number of endoscopies during this period of time.  Nevertheless, an October 2008 VA examination does not suggest or otherwise indicate that the Veteran was still undergoing a period of convalescence, and an April 2013 VA medical opinion indicated that the Veteran's condition had improved by August 27, 2008; and that the period of convalescence had ended one month after her July 29, 2008 sinusitis surgery (approximately August 29, 2008).  The Board notes that the treatment records, written statements, and oral testimony include a number of compelling descriptions from the Veteran of the severity of her symptoms suggesting that continued convalescence was necessary.  The Board finds the Veteran's description of her symptomatology to be credible.  However, ultimately determining whether there is a need for a period of convalescence is a matter of medical complexity; and the Veteran has no demonstrated medical expertise to answer this question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, treatment records do not demonstrate that the Veteran's surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or necessity for house confinement or confinement to a wheel chair or crutches; or immobilization by case without surgery of one major joint or more.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a temporary total disability rating due from September 1, 2008 to December 9, 2008 for a period of convalescence.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a total disability rating over this period of time is denied.

Extraschedular

As previously discussed, the Veteran's representative expressly raised the issue of entitlement to an extraschedular disability rating in a personal hearing before the Board.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's sinusitis is specifically contemplated by the schedular rating criteria.  The schedular rating criteria for sinusitis assigns disability ratings for the following symptoms: number of incapacitating episodes requiring physician prescribed bed rest per year; treatment with antibiotics; presence of headaches, pain, purulent discharge, tenderness, crusting, and chronic osteomyelitis; as well as the number and severity of surgeries.  The Veteran has reported being prescribed pain medication and antibiotics as well as undergoing endoscopies (surgeries not requiring a period of convalescence) in order to treat pain, headaches, tenderness, and crusting (sinus debris caused by sinus secretions).  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore a referral of the matter to the Under Secretary for Benefits or the Director, Compensation Service is not warranted.


ORDER

A disability rating of 50 percent for sinusitis is granted; subject to the laws and regulations governing the payment of monetary benefits.

A temporary total disability rating from September 1, 2008 to December 9, 2008 for a period of convalescence is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


